IN THE SUPREME COURT OF PENNSYLVANIA




In   the Matter of                                  :   No. 84 DB 2017 (No. 50 RST 2017)



SUSAN KOPP KEYACK                                   :   Attorney Registration No. 60407

PETITION FOR REINSTATEMENT
 FROM ADMINISTRATIVE SUSPENSION                     :   (Out of State)


                                                 ORDER

     PER CURIAM


            AND NOW, this 21st day of July, 2017, the Report and Recommendation of

     Disciplinary Board Member dated July 12, 2017, is approved and it is ORDERED that

     Susan Kopp Keyack, who has been on Administrative Suspension, has never been

     suspended or disbarred, and has demonstrated that she has the moral qualifications,

     competency      and   learning   in   law   required   for admission   to   practice   in   the

     Commonwealth, shall be and is, hereby reinstated to active status as a member of the

     Bar of this Commonwealth. The expenses incurred by the Board in the investigation

     and processing of this matter shall be paid by the Petitioner.